DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 5/9/2022. Applicant has amended independent claims 1 and 4; and has added new dependent claim 15. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “powder shape” in claim 15 is a relative term which renders the claim indefinite. The term “powder shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The “substrate has a powder shape” is unclear, as a “powder shape” is indefinite.
The term “on a side” in claims 1 and 4, is a relative term which renders the claim indefinite. The term “on a side” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The amendment, “the inorganic material in the substrate is concentrated on a side of the collector” is unclear as “side” is a relative term which depends on directionality.


 Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 8, 9, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al., WO 2013/047402, in view of Ono Yusuke et al., JP 2010-010117.
Regarding claim 1, Maeda et al., teaches a non-aqueous electrolyte secondary battery (pg. 2 of 11, para. 4-5) comprising a positive electrode (pg. 2 of 11, para. 2) and a negative electrode (pg. 2 of 11, para. 2), wherein at least any one of the positive electrode and the negative electrode comprises a collector (pg. 2 of 11, para. 7), an active material layer formed on the collector (pg. 2 of 11, para. 7), an electrode tab joined to an exposed portion where the active material layer is not formed and the collector is exposed (pg. 3, para. 4), and a protective layer covering the electrode tab on the exposed portion and the exposed portion (pg. 3, para. 4-6), and the protective layer includes a substrate comprising a curable resin (pg. 3, para. 4-6; pg. 4, para. 2).
Maeda et al., does not teach the substrate included in the protective layer comprises an inorganic material and wherein the inorganic material comprises at least a specific compound listed in claim 1.
Ono Yusuke et al., teaches the substrate included in the protective layer comprises an inorganic material and wherein the inorganic material comprises at least zirconia, magnesium oxide, silicon nitride, titanium oxide, alumina (0046).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the battery of Maeda et al., because Ono Yusuke et al., teaches a filler to aid in insulation of the structure (0046). One of ordinary skill in the art would have been motivated to make the modification to provide a filler to aid in insulation of the structure (0046).
Regarding the location of the inorganic material in the substrate, although the prior art of record does not teach the inorganic material in the substrate is concentrated on a side of the collector, the location of the material would be an obvious matter of design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).Regarding claim 2, Maeda et al., teaches wherein the electrode tab extends outside of a peripheral portion of the collector (pg. 3, para. 4-6), and the protective layer is also provided on at least a part of the electrode tab extending (pg. 3, para. 4-7). Regarding claim 3, Maeda et al., teaches comprising a battery case (outer package 18; exterior body 18)  accommodating the positive electrode (pg. 7, “Encapsulation in exterior body”) and the negative electrode (pg. 7, “Encapsulation in exterior body”), an opening of the battery case (outer package 18; exterior body 18)  and a sealing plate sealing the opening (thermally welded) (pg. 7, “Encapsulation and sealing of electrolyte”), wherein the electrode tab extends outside of a peripheral portion of the collector (pg. 3, para. 4-7) and is contact with the sealing plate, and the protective layer is provided on at least a part of the electrode tab between a peripheral portion of the collector and the sealing plate (pg. 7, “Formation of protective layer”; pg. 6, para. 15). Regarding claim 4, Maeda et al., teaches a positive electrode and a negative electrode (pg. 2 of 11, para. 2), wherein at least any one of the positive electrode and the negative electrode comprises a collector (pg. 2 of 11, para. 7), an active material layer formed on the collector (pg. 2 of 11, para. 7), and a protective layer covering a boundary portion between an exposed portion (pg. 3, para. 4-6), where the active material layer is not formed and the collector is exposed and the active material layer (pg. 3, para. 4-6), the exposed portion is disposed at a longitudinal end of the current collector, and the protective layer includes a substrate comprising a curable resin  (pg. 3, para. 4-6; pg. 4, para. 2; pg. 6, para. 8).
Maeda et al., does not teach the substrate included in the protective layer comprises an inorganic material and wherein the inorganic material comprises at least a specific compound listed in claim 1.
Ono Yusuke et al., teaches the substrate included in the protective layer comprises an inorganic material and wherein the inorganic material comprises at least zirconia, magnesium oxide, silicon nitride, titanium oxide, alumina (0046).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the battery of Maeda et al., because Ono Yusuke et al., teaches a filler to aid in insulation of the structure (0046). One of ordinary skill in the art would have been motivated to make the modification to provide a filler to aid in insulation of the structure (0046).
Regarding the location of the inorganic material in the substrate, although the prior art of record does not teach the inorganic material in the substrate is concentrated on a side of the collector, the location of the material would be an obvious matter of design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).Regarding claim 5, Maeda et al., teaches wherein the curable resin comprises at least any one of a thermosetting resin and a photocurable resin (pg. 3, para. 4-6; pg. 4, para. 2).Regarding claim 8, Maeda et al., teaches wherein the inorganic material in the substrate is concentrated on a side of the collector (Fig. 13) (ref. 13P curable resin; ref.1a active material layer). Regarding claim 9, Maeda et al., teaches wherein the curable resin comprises at least a photocurable resin (pg. 3, para. 4-6; pg. 4, para. 2).Regarding claim 12, Maeda et al., teaches wherein the inorganic material in the substrate is concentrated on a side of the collector (Fig. 13) (ref. 13P curable resin; ref.1a active material layer).
Regarding claim 13, Maeda et al., teaches the protective layer is electrically insulative (pg. 3, para. 5-7; last para.).
Regarding claim 14, Maeda et al., teaches the protective layer is electrically insulative (pg. 3, para. 5-7; last para.).
Regarding claim 15, although Maeda et al., does not teach the inorganic material in the substrate has a particular shape, the shape of the material would be an obvious matter of design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).

Response to Arguments
7.	Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. The Applicant argues that “Amendment was discussed, including clarification of the limitation that the inorganic material in the substrate is concentrated on a side of the collector, as missing in the art of record.”  
However, “on a side” is a relative term which is neither clear in the Specification, nor in the Figures. The amendment, “the inorganic material in the substrate is concentrated on a side of the collector” is unclear, as “side” is a relative term which depends on directionality.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727